     Case 3:21-cv-00289-K Document 1 Filed 02/09/21                  Page 1 of 25 PageID 1



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

EARTH MOTORCARS,                                  §
         PLAINTIFF,                               §
                                                  §
v.                                                §    CIVIL ACTION NO. 3:21-cv-00289
                                                  §
SENTRY SELECT INSURANCE                           §
COMPANY,                                          §
          DEFENDANT.                              §

                                    NOTICE OF REMOVAL

         Defendant, Sentry Select Insurance Company (“Sentry”), files this Notice of the Removal of

this case from the 191st Judicial District Court of Dallas County, Texas, to the United States District

Court for the Northern District of Texas, Dallas Division, pursuant to 28 U.S.C. § 1441 and 1446(b)

and would show the Court as follows:

                                                  1.

         Sentry is the Defendant in Cause No. DC-20-19225 entitled “Earth Motorcars v. Sentry

Select Insurance Company”, currently pending in the 191st Judicial District Court of Dallas County,

Texas. That lawsuit was originally filed on December 29, 2020, in the 191st Judicial District Court

of Dallas County, Texas.

                                                  2.

         Sentry first learned of Plaintiff’s lawsuit on January 19, 2021, when a copy of Plaintiff’s

lawsuit was served on Sentry’s registered agent for service of process, C T Corporation Systems, on

January 19, 2021. Sentry is therefore filing this notice timely under 28 U.S.C. § 1446(b), as it is

being filed within thirty days from that date Plaintiff’s lawsuit was formally served on Sentry.



NOTICE OF REMOVAL - Page 1
     Case 3:21-cv-00289-K Document 1 Filed 02/09/21                   Page 2 of 25 PageID 2



                                                   3.

         At the date of commencement of this action and at all pertinent times, Plaintiff is a citizen

of the State of Texas, being a corporation formed under the laws of the State of Texas and having

its principal place of business in the State of Texas. At all times relevant herein, Sentry is a citizen

of the State of Wisconsin, being an insurance company incorporated in the State of Wisconsin, and

having its principal place of business in the State of Wisconsin.

                                                   4.

         This Court has original jurisdiction of this action under 28 U.S.C. § 1332, and it may be

removed to this Court by Sentry, pursuant to 28 U.S.C. § 1441, it being a civil action wherein the

amount in controversy exceeds $75,000.00, exclusive of interest and costs, as between citizens of

different states. That the necessary amount in controversy is met is illustrated by Plaintiff’s Original

Petition, a copy of which is attached as part of Exhibit “A” to this Notice of Removal, where in

Paragraph 2, Plaintiff alleges it seeks monetary relief of over $200,000, but not exceeding

$1,000,000.

                                                   5.

         Copies of all the pleadings which have been filed or served in this action to date and which

are attached as Exhibit “A”, which include the following: (a) Plaintiff’s Original Petition; (b)

Request for Citation to Sentry; (c) Issuance of Citation to Sentry; and (d) Return of Service on

Sentry. To the best of Sentry’s knowledge, no other pleading, process or order has been filed or

served in the state court lawsuit referred to above. Attached as Exhibit “B” is the Certificate of

Interested Persons required by the Court.

         Wherefore, Defendant, Sentry Select Insurance Company, prays that this action be removed


NOTICE OF REMOVAL - Page 2
     Case 3:21-cv-00289-K Document 1 Filed 02/09/21                  Page 3 of 25 PageID 3



to this Court from the 191st Judicial District Court of Dallas County, Texas and for further

proceedings as may be necessary.

                                                      Respectfully submitted,


                                                      /S/Russell J. Bowman
                                                      Russell J. Bowman
                                                      Texas State Bar No. 02751550
                                                      800 West Airport Freeway, Suite 860
                                                      Irving, Texas 75062
                                                      (214) 922-0220
                                                      (214) 922-0225 (FAX)
                                                      ATTORNEY FOR DEFENDANT

                                   CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument was served upon the
following, as indicated below, on this the 9th day of February, 2021:

Mr. Scott G. Hunziker                                 VIA E-MAIL: shunziker@zmflaw.com
Zerbe, Miller, Fingeret, Frank & Jadav, P.C.
3009 Post Oak Blvd., Suite 1700
Houston, Texas 77056

                                                      /S/Russell J. Bowman
                                                      Russell J. Bowman




NOTICE OF REMOVAL - Page 3
Case 3:21-cv-00289-K Document 1 Filed 02/09/21   Page 4 of 25 PageID 4




                         EXHIBIT A
Case 3:21-cv-00289-K Document 1 Filed 02/09/21   Page 5 of 25 PageID 5




                          TAB NO.1
    Case 3:21-cv-00289-K Document 1 Filed 02/09/21                   Page 6 of 25 PageID 6             1 i!/GH/i!U~U :.i:;jLI
                                                                                                         FELICIA Pl1
                                                                                                       DISTRICT CLE
                                                                                                   DALLAS CO., TEX
                                                                                                  Kayla Buckley DEPI_


                                                DC-20-19225
                                      CAUSE NO. _ _ _ _ _ __


  EARTH MOTORCARS,                                §       IN THE DISTRICT COURT OF
                                                  §
                   Plaintiff,                     §       DALLAS COUNTY
                                                  §
                    v.                            §       ----JUDICIAL DISTRICT
                                                  §
  SENTRY SELECT INSURANCE                         §
  COMPANY,                                        §
             Defendant.                           §       DALLAS COUNTY, TEXAS
                                                  §


                           PLAINTIFF'S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff, Earth Motorcars, by and through their attorney of record, Scott

G. Hunziker, and files this action for damages caused by Defendant Sentry Select Insurance

Company. In support of all such claims and causes of action, Plaintiff would respectfully show

this Honorable Court as follows:

                                      DISCOYERY LEYEL

       I.     Plaintiffs intend for discovery to be conducted at Level 2, pursuant to .Kule I \JU of

the Texas Rules of Civil Procedure.

                                      RULE 47 STATEMENT

       2.     As stated in more detail below, this case involves allegations of breach of contract,

violations of the Texas Deceptive Trade Practice Act, violations ofthe Texas Insurance Code and

breach of common law faith and fair dealing.        Plaintiff claims damages of monetary relief

exceeding $200,000.00 dollars but not exceeding $1,000,000.00 dollars.
    Case 3:21-cv-00289-K Document 1 Filed 02/09/21                    Page 7 of 25 PageID 7




                                  JURISDICTION AND YENJJE
        3.      This Honorable Court has jurisdiction to hear Plaintiffs claims under Texas

common law and Texas statutory law. The amotmt in controversy exceeds the minimum

jurisdictional limits of this Court. Additionally, venue is mandatory and proper in Dallas County,·

Texas, in accordance with § 15.002 & the Texas Civil Practice & Remedies Code, as all or a

substantial part of the events giving rise to this lawsuit occurred within said county.




        4.      Plaintiff is a corporation with its principal place of business iocatcd at      3216
Kellway Drive, Carrollton, TX 75006, and who, at all times material hereto, owned a building

located at 8730 King George Drive, Dallas, TX 75235 (the "Property").

        5.      Defendant, Sentry Select Insurance Company is an insurance company located at 1800

North Point brive, Stevens Point, WI 54481, and engaged in the business of selling and providing

commercial property insurance coverage within the State of Texas. This Includes Plaintiffs

insurance policy, number 2524100001, which is at issue in the present case.



        6.      Plaintiff is the named insured under a property insurance policy it purchased from

Defendant (the "Policy").

        7.      Plaintiff was the owner of the property which is located. at 8730 King George Drive,

Dallas, TX 75235.

        8.      Defendant is well aware of the circumstances surrounding this matter. Specifically, on

or about June 6, 2018 , Plaintiff experienced a covered weather-related loss at the property caused by

a hail storm.

        9.      Plaintiff made a timely and complete claim, cooperated in every aspect of the same,

yet this claim has been unfairly and unjustifiably denied by Defendant. This has now compounded the
                                                  2
    Case 3:21-cv-00289-K Document 1 Filed 02/09/21                       Page 8 of 25 PageID 8




loss at the property, nil of which 5tnnds in stork contrast to the representations made to Plaintiff by it~

carrier when it purchased the policy. Such conduct exposes Defendant to certain cau.~<'$ of action

under Texas law.



        I 0.    Plaintiff hereby incorporates by reference all facts and circumstances set forth

within the above paragraphs.

        11.     All conditions precedent to recovery by Plaintiffs have been met or have occurred.

        12.     All acts by Defendant were undertaken and completed by its officers, agents,

servants, employees, or representatives. Such were done With Defendant's full authorization or

ratification, and were completed in the normal and routine course and scope of employment with



                                    A. BREACH OF CONTRA~!


       13.      All parties agree that Plaintiff entered into a vahd and enforceable written insurance

contract with Defendant pursuant to the laws of Texas. The contract outlined obligations to be

performed by both Plaintiff and De±imdant, including but not limited to, Plaintiff paying policy

premiums tor insurance coverage, and Defendant then providing said coverage for claims in the

event of covered damage. Plaintiff ful1y performed its contractual obligations by making policy

premium payments and timely reporting covered losses upon their discovery, as required by its

insurance contract with !Jetendant.

        14.     To the contrary, Defendant has materially breached the contract by failing to

provide adequate coverage following the underlying claim filed by Plaintiff: Moreover, despite

filing a claim wh1ch notified Defendant of this loss, Plaintiffhas yet to receive full compensation for

its covered damage as required by the insurance contract it purchased. As such, in addition to the

above, Plaintiff has previously given notice pursuant to Chapter 38.001 of the Civil Practice and
                                                   3
    Case 3:21-cv-00289-K Document 1 Filed 02/09/21                    Page 9 of 25 PageID 9




Remedies Code, that they will seek ali available attorney's fees, costs of court, penalties, and any

additional remedies recoverable under Texas law.

              B. viOLATIONS OF THE TEXAS DTPA AND TIE.:lli.Sla..IUIES

        15.     Defendant's actions constitute violations of the Texas Deceptive Trade Practices

Act, including but not limited to, Sections 17.46tb)(5), (7), (12), (24), and Sections 17.50(a)(3),

(4) of the Texas Business & Commerce Code. Specitically, in violation of Section 17.46(b),

Defendant engaged in false, misleading, or deceptive acts or practices that included, but were not

limited to:

              17.46(b)(5) - Representing that goods or services have sponsorship,
              approval, characteristics, ingredients, uses, benefits, or quantities
              which they do not have or that a person has a sponsorship, approval,
              status, affiliation, or connection which the person does not;

              17.46(b)(7) - Representing that goods or services are of a particular
              standard, quality, or grade, or that good are of a particular style or
              model, if they are of another;

              17.46(b}(l2) - Representing that ai\ agreement confers or iuvulw•
              rights, remedies, or obligations which it does not have or involve, or
              which are prohibited by law; and

              17.46(b)(24) - Failing to disclose information concerning goods or
              services which was known at the time of the transaetion if such failure
              to disclose such information was intended to induce the consumer into
              a transaction into which the consumer would not have entered had the
              information been disclosed.

        16.    Moreover, and specitically m violation of Section 17.50(a), Defendant e::ngaged in

the use of false, misleading and deceptive acts or practices outlined above, lo which Plaintiff relied

on to its detriment, in addition to engaging in the following:



               17.50{a)(3)- An unconscionable action or collt51l of action; and

               l7,)0(a)(4)- ViolatlnR Chapter 541 oflhe Te::xa~ Insurance Code.
  Case 3:21-cv-00289-K Document 1 Filed 02/09/21                   Page 10 of 25 PageID 10



         17.   As described in this Original Petition, Defendant represented to Plaintitfthat th('

Policy and Defendant's adjusting and investigative services had characteristics or benefits that it

actually did not have, which gives Plaintiff the right to recover under Section 17.46(b)(5) of the

DTPA.

         18.   As described in this Original Petition, Detfmdant represented to Plaintiff that the

Policy and Defendant's adjusting and investigative services were of a particular standard, quality,

or grade when they were of another, which also stands in violation of Section 17.46(b)(7) of the

DTPI\.
         19.   By representing that Defendant would pay the entire amount needed by Plaintiff to

repair damages caused by a covered event, and then not doing so, Defendant has violated Sections

17.46(b)(5), (7), (12), (24) and 17.50(a)(3)- (4) ofthcDTPA

         20.   Defendant's actions, as described herein, are unconscionable in that they took

advantage of Plaintiffs lack of knowledge, ability, and experience to a grossly unfair degree.

Defendant's unconscionable conduct gives Plaintiff the right to relief under Section 17.50(a)(3) of

Lhe DTPA.

         21.   Defendant's conduct, acts, omissions, and failures, as described in this Original

Petition, are violations of Chapter 541 of the Texas Insurance Code and are unfair practices in the

business of insurance in violation of Section 17.50(a)(4) of the DTP A.

         22.   Plaintiff Is a consumer, as defined under the DTPA, who purchasetl insurance

products and services from Defimdant. PlaintifJ relied upon the foregoing talse, misleading, and

deceptive acts or practices conducted by Defendant to their detriment. As a direct and proximate

result of Defendant's collective acts and conduct, Plaintiff has been damaged in an amount in

excess of the minimum jurisdictional limits of this Court, for which Plaintiff now sues. All of the

above-described acts, omissions, and failures of Defendant are a producing cause of Plaintiffs

                                                5
  Case 3:21-cv-00289-K Document 1 Filed 02/09/21                      Page 11 of 25 PageID 11



damages that arc dcGcribcd in this Original Petition.

        23.     As a result of Defendant's actions and conduct, which were committed knowingly

and intentionally, Plaintiff is entitled to recover, in addition to all damages described herein, mental

anguish drunages and additional penalty damages, in an amount not to exceed three times such

actual damages, for Defendant having knowingly committed its conduct. Additionally, Plaintiff is

ultimately entitled to recover damages in an amount not to exceed three times the amount of mental

anguish and actual dan1ages due to Defendant having intentionally committed such conduct.

        24.     As a result of Defendant's unconscionable, misleading, and deceptive actions and

conduct, Plaintiffhas been forced to retain the legal services of the undersigned attorneys to protect

and pursue these claims on their behalf. Accordingly, Plaintiff also seeks to recover their costs and

reasonable and necessary attorneys' fees as pennitted under Section 17 .50(d) of the Texas Business

&. Commerce Code, as well as any other such damages to which Plaint1tr may show itself to be

justly entitled at law and in equity.

                      C. YIOLATIONS OF TEXAS INSURANCE CODE SECTION 5H

       25.     Defendant's actions constitute numerous violations of the Texas Insurance Code,

inciuding Sections 541.051, 54!.060(a) and 541.061. Under Section 541.051, Defendant

committed the following unfair and deceptive acts or practices in the business of insurance:

               541. 051 (1 }(A} - Making statements misrepresenting the terms of the
               policy: and

               .'41.0)J(l}{B) ·Making statements misrepresenting the benefits of
               the policy.




                                                  6
  Case 3:21-cv-00289-K Document 1 Filed 02/09/21                        Page 12 of 25 PageID 12




        26.      Continuing, in violation of Section 54!.060(a), Defendant engaged in certain unfair

settlement practices with respect to a claim by an insured that include the following:

                 541. U6U(a)(J) - Misrepresenting a material fact or poliey provisi<.>n
                 relating to coverage;

                 541.060(,;,)(2)(A) • failing to make prompt, fair, und equitable
                 settlement of a claim after the insurer's liability is established;

                 541.060(a)(3) - Failing to promptly provide a reasonable
                 explanation of the basis for denial of a claim or for the offer of a
                 compromise settlement; and

                541.060(a)(7) • Refusing to pay a claim without conducting a
                reasonable investigation of the details of the claim.

        27.     Further, Defendant violated Section 541.061 of the Texas Insurance Code, by

committing unfair and deceptive acts or practices in the business of insurance to misrepresent an

insurance policy by:

                541.061 (1) -Making an untrue statement of material fact;

                541.061 (2) -Failing to state a material fact necessary to make other
                statements made not misleading, considering the circumstam;t!s
                under which the statements were made;

                541.061(3)- Making a statement in a manner that would mislead a
                reasonably prudent person to a false conclusion of a material fact;
                and

                541.061(5) - Failing to disclose a matter required by law to be
                disclosed, including failing to make a disclosure in accordancewith
                another provision of this code.

                          D. SECTION 542- TEXAS INSURANCE CODE

        28.     Adding to the above, Defendant's actions constitute numerous violations of Chapter

542 of the Texas Insurance Code, including but not limited to, Sections 542.003 and 54"2.055-

542.060. Section 542.003 ofthe Texas Insurance Code expressly prohibits certain unfair settlement practices

as they relate to claims by insured parties of insurance policies. Based upon the conduct of Defendant to

date, it has thus far committed the following prohibited practices:
                                                     7
   Case 3:21-cv-00289-K Document 1 Filed 02/09/21                           Page 13 of 25 PageID 13



                  542.003(b)(l)- Knowingly misrepresenting to a claimant, pertinent
                  facts or policy provisions relating to coverage at issue;

                  542.003 (b)(2) ·Failing to acknowledge with reasonable promptness
                  pertinent communications relating to a claim arising under the
                  insurer's policy;

                  542.003(b)(3) - I'ailing to adopt and implement reasonable
                  standards tor the prompt investigation of claims arising under the
                  insurer's policies; and

                  542.003(b)(4)- Not attempting in good faith to effect a prompt, fair,
                  and equitable settlement of a claim submitted, as to which liability
                  has become reasonably clear.

         29.      Defendant has violated Sections 542.055 - 542.058 of Chapter 542 of the Texas

 Insurance Code, by its failure to adhere to the statutorily-prescribed deadlines in the handling,

 adjustment and payment of insurance claims.

         30.      As a result of the above-referenced violations and acts committed by Defendant,

 and in accordance with Section 542.06 of the Texas Insurance Code, Defendant is liable to pay

 Plaintiff, in addition to the amount of the claim, simple interest on the amount of the claim as

 damages each year at the rate determined on the date of judgment under governing Texas law,

 together with reasonable and necessary attorney's fees. Plaintiff is also entitled to pre-judgment interest. on

 the amount of the claim, as provided by law. Interest awarded under this subsection as damages accrues

 beginning on the date the claim was required to be paid.

         31.     As a result of Defendant's Texas Insurance Code violations, Plaintiff has been

forced to retain the legal services of the undersigned attorneys to protect and pursue these claims

on its behalf. Accordingly, Plaintiff also seeks to recover court costs, reasonable and necessary

attorneys' fees as permitted under Chapter 38.001 of the Texas Civil Practice of Remedies Code,

as well as the Texas In~urance Code, and all other damages to whiG}:) Plaintiff may show itself justly

entitled by law or in equity.



                                                      8
  Case 3:21-cv-00289-K Document 1 Filed 02/09/21                      Page 14 of 25 PageID 14



                        F.. BBEACII OF IIill COMMON LAW DI!TY
                            OF GOOD FAITH AND FAIR D.EA.LINQ

        32.     Defendant has breached the common law duty of good faith and fair dealing by

unfairly handling Plaintiffs claim, inadequately adjusting Plaintiffs claim, and by failing to

conduct a reasonable investigation to determine whether there was a reasonable basis for

Defendant's ultimate coverage decision. Plaintiff is therefore entitled to d<!rnages as a result of this

conduct as well.

                                   WAIVER AND ESTOPPEl,

        33.    Plaintiff hereby incorporates by reference all facts and circumstances set forth

within the foregoing paragraphs.

        34.    Defendant has waived and is estopped from asserting any defenses, conditions,

exclusions, or exceptions to coverage not contained in any Reservation of Rights or denial letters

properly sent by the Defendant to Plaintiff.

                                            ,DAMAGES

       35.     Defendant's acts have been the producing or proximate cause of damage to

Plaintiff. Therefore, Plaintiffs seek an amount in excess of the minimum jurisdictional limits of

this Court.

       36.     Furthermore, the conduct of the Detimdant was committed knowingly and

intentionally. Accordingly, Defendant is liable for additional damages under all operative

provisions of the Texas Insurance Code. Plaintiff is also entitled to statutory penalty interest

damages allowed by Section 542.060 of the Texas Insurance Code.

                                        AITOBNEY FEES

       37.     In addition to the above, Plaintiff is entitled to all reasonable and necessary

attorneys' fees pursuant to the Texas Insurance Code, DTP A, and Sections 38.001-.005 of the Civil


                                                  9
  Case 3:21-cv-00289-K Document 1 Filed 02/09/21                       Page 15 of 25 PageID 15



Practice and Remedies Code.

                                         JUR.YDEMAND
        38.    Plaintiff demands a jury trial and tenders the appropriate fee with this Original

Petition.

                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays it be awarded m:tual damages,

all such additional relief specified within this Original Petition, all relief to which it is due under

Texas law, and for all such other relief to which Plaintiff may be justly entitled.



                                               Respectfully submitted,


                                               Is/ Scott G. Hunziker
                                               Scott G. Hunziker
                                               Texas Bar 24032446
                                               Bryan R. Hobbs
                                               Texas Bar No. 24097839
                                               Zerbe, Miller, Fingeret, Frank & Jadav, P.C.
                                               3009 Post Oak Blvd., Suite 1700
                                               Houston, Texas 77056
                                               Telephone: (713) 513-1743
                                               Facsimile: (713) 350-3607
                                               BHobbs@ZMFLaw.com
                                               SHunziker@ZMFLaw.com
                                              AftQmeys for Plaitrtiffs




                                                  lO
Case 3:21-cv-00289-K Document 1 Filed 02/09/21   Page 16 of 25 PageID 16




                           TAB NO.2
                                                                                                       1/8/2021 3:58
                                                                                                         FELICIA Pll
     1 CIT/ESERVE
                                      ZMFF&J
       Case 3:21-cv-00289-K Document 1 Filed 02/09/21

                               ZERBE, MILLER, FINGERET, FRANK &JADA V
                                                                     Page 17 of 25 PageID 17          DISTRICT CLE
                                                                                                  DALLAS CO .. TE>
                                                                                                   Alicia Mata DEPL


                                3009 POST OAK BOULEYARD. SUITE 1700
                                          HOUSTON, TX 77056
                                  TEL: 713.350.35291 FAX: 713.350.3607




                                          Janumy 8, 2021


       Re: Cause No. DC-20-19225- Emih Motorcars, v. Sent1y Select Insurance Company,

       This letter serves as a citation request in the case referenced above. The Original Petition
along with the issued citation will be served by a private process server. The registered agent for
Sently Select Insurance Company is CT Corporation System at 1999 B1yan St., Suite 900, Dallas,
Texas 75201.



                                     Respectfully submitted,


                                    lsi Scott G. Hunziker
                                    Scott G. Hunziker
                                    Texas Bar 24032446
                                    Bryan R. Hobbs
                                    Texas Bar No. 24097839
                                    Zerbe, Miller, Fingeret, Frank & Jadav, P.C.
                                    3009 Post Oak Blvd., Suite 1700
                                    Houston, Texas 77056
                                    Telephone: (713) 513-1743
                                    Facsimile: (713) 350-3607
                                    BHobbs@ZMFLaw.com
                                    SHunziker@ZMFLaw.com

                                     Attorneys for Plailltijft
Case 3:21-cv-00289-K Document 1 Filed 02/09/21   Page 18 of 25 PageID 18




                           TAB NO.3
                        Case 3:21-cv-00289-K Document 1 Filed 02/09/21                      Page 19 of 25 PageID 19



FORM NO. 353-3- CITATION                                                                                                        ESERVE

THE STATE OF TEXAS                                                                                                           CITATION


To:     SENTRY SELECT INSURANCE COMPANY                                                                                     DC-20-19225
        BY SERVING REGISTERED AGENT, CT CORPORATION SYSTEM
        1999 BRYAN ST SUITE 900
        DALLAS TEXAS 75201                                                                                                 EARTH MOTORCARS
                                                                                                                                     vs.
                                                                                                                             SENTRY SELECT
                                                                                                                          INSURANCE COMPANY
GREETINGS:
You have been sued. You may employ an attorney. If you or your attorney do not file a written
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the                           ISSUED THIS
expiration of twenty days after you were served this citation and petition, a default judgment may be                  14th day of January, 2021
taken against you. In addition to filing a written answer with the clerk, you may be required to make initial
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days
after you file your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be                        FELICIA PITRE
addressed to the clerk of the 191st District Court at 600 Commerce Street, Ste. 101, Dallas, Texas 75202.                Clerk District Cowts,
                                                                                                                         Dallas County, Texas
Said Plaintiff being EARTH MOTORCARS

Filed in said Court 29th day of December, 2020 against                                                             By: ANGELA CONEJO, Deputy

SENTRY SELECT INSURANCE COMPANY                                                                                         Attorney for Plaintiff
For Suit, said suit being numbered DC-20-19225, the nature of which demand is as follows:                               SCOTT G. HUNZIKER
Suit on INSURANCE etc. as shown on said petition, a copy of which accompanies this citation.                    ZERBE MILLER FINGERET FRANK & JADA V PC
If this citation is not served, it shall be returned unexecuted.                                                        3009 POST OAK BLVD STE 1700
                                                                                                                              HOUSTON TX 77056
                                                                                                                                 713-513-1743
WITNESS: FELICIA PITRE, Clerk of the District Cowis of Dallas, County Texas.                                           SHunziker@ZMFLaw.com
Given under my hand and the Seal of said Court at office this 14th day of January, 2021.
                                                                                                                       DALLAS COUNTY
ATTEST: FELICIA PITRE, Clerk of the District C                alias, County, Texas
                                                                                                                        SERVICE FEES
                                                                                                                          NOT PAID
                             Case 3:21-cv-00289-K Document 1 Filed 02/09/21                                      Page 20 of 25 PageID 20



                                                                         OFFICER'S RETURN
Case No. : DC-20-19225
Court No.191 st District Court
Style: EARTH MOTORCARS
vs. SENTRY SELECT INSURANCE COMPANY
Came to hand on the _ _ _ _ _ _ _,day of _ _ _ _ _ _ _ _. 20. _ _ _ _, at _ _ _ _ o'clock _ _ _ _.M. Executed a t - - - - - - - - - - - - - ·
within the County of                                     at _ _ _ _ _ o'clock _ _ _ .M. on the _ _ _ _ _ _ _ day of_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
20                     , by delivering to the within named _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



each in person, a true copy of this Citation together with the accompanying copy of this pleading. having first endorsed on same date of delivery. The distance actually travclcd by

me in serving such process was                 miles and my fees arc as follows: To certify which witness my hand.
                                 For serving Citation

                                 For mileage                   $ _ __                      of _ _ _ _ _ _ _ _ County.
                              For Notary                       $ _ __                       By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Deputy
                                                                 (Must be verified if served outside the State ofTcxas.)

Signed and sworn to by the said _ _ _ _ _ _ _ _ _ _ _ before me this                           day of _ _ _ _ _ _ _ _ _, 20 _ __

to certify which witness my hand and seal of office.


                                                                                            Notary Public                                    County
Case 3:21-cv-00289-K Document 1 Filed 02/09/21   Page 21 of 25 PageID 21




                           TAB NO.4
                                                                                                       1119/2021 3:39
                                                                                                          FELICIA Pl1
      Case 3:21-cv-00289-K Document 1 Filed 02/09/21                 Page 22 of 25      PageID 22       DISTRICT CLE
                                                                                                     DALLAS CO., TE>
                                                                                              lrasema Sutherland DEPL


                                             CAUSE NO. DC-20-19225

EARTH MOTORCARS                                         §
PLAINTIFF                                               §
                                                        §
vs.                                                     §                   IN THE 191st District Court
                                                        §
SENTRY SELECT INSURANCE COMPANY                                                  DALLAS COUNTY, TX
DEFENDANT
                                                        §
                                                        §
                                                        §
                                                        §
                                                        §

                                                RETURN OF SERVICE


ON Monday, January 18, 2021 AT 8:58AM
CITATION, PLAINTIFF'S ORIGINAL PETITION for service on SENTRY SELECT INSURANCE COMPANY
C/0 REGISTERED AGENT CT CORPORATION SYSTEM came to hand.

ON Tuesday, January 19, 2021 AT 2:30PM, I, Don Anderson, PERSONALLY DELIVERED
THE ABOVE-NAMED DOCUMENTS TO: SENTRY SELECT INSURANCE COMPANY C/0 REGISTERED
AGENT CT CORPORATION SYSTEM, by delivering to Lindsey Barrientez intake specialist, 1999
BRYAN ST STE 900, DALLAS, DALLAS COUNTY, TX 7520L

My name is Don Anderson. My address is 1900 Brown, BALCH SPRINGS, TX 75180. I am a private
process server certified by the Texas Judicial Branch Certification Commission (PSC 4232, expires
8/31/2022). My e-mail address is info@easy-serve.com. My date of birth is 7/14/1956. I am in all
ways competent to make this statement, and this statement is based on personal knowledge. I am
not a party to this case and have no interest in its outcome. I declare under penalty of perjury that
the foregoing is true and correct.

Executed in DALLAS COUNTY, TX on Tuesday, January 19, 2021.

/Sf Don Anderson




Earth Motorcars v. Sentry Select Insurance Com pan

Doc ID: 279058_1
                        Case 3:21-cv-00289-K Document 1 Filed 02/09/21                      Page 23 of 25 PageID 23



FORM NO. 353-3- CITATION                                                                                                        ESERVE

THE STATE OF TEXAS                                                                                                           CITATION


To:     SENTRY SELECT INSURANCE COMPANY                                                                                     DC-20-19225
        BY SERVING REGISTERED AGENT, CT CORPORATION SYSTEM
        1999 BRYAN ST SUITE 900
        DALLAS TEXAS 75201                                                                                                 EARTH MOTORCARS
                                                                                                                                    vs.
                                                                                                                             SENTRY SELECT
                                                                                                                          INSURANCE COMPANY
GREETINGS:
You have been sued. You may employ an attorney. If you or your attorney do not file a written
answer with the clerk who issued this citation by I 0 o'clock a.m. of the Monday next following the                          ISSUED THIS
expiration of twenty days after you were served this citation and petition, a default judgment may be                  14th day of January, 2021
taken against you. In addition to filing a written answer with the clerk, you may be required to make initial
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days
after you file your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be                       FELICIA PITRE
addressed to the clerk ofthe 191st District Court at 600 Commerce Street, Ste. I 01, Dallas, Texas 75202.               Clerk District Comis.
                                                                                                                        Dallas County, Texas
Said Plaintiff being EARTH MOTORCARS

Filed in said Cowi 29th day of December, 2020 against                                                              By: ANGELA CONEJO, Deputy

SENTRY SELECT INSURANCE COMPANY                                                                                         Attorney for Plaintiff
For Suit, said suit being numbered DC-20-19225, the nature of which demand is as follows:                               SCOTT G. HUNZIKER
Suit on INSURANCE etc. as shown on said petition, a copy of which accompanies this citation.                    ZERBE MILLER FINGERET FRANK & JADA V PC
If this citation is not served, it shall be returned unexecuted.                                                        3009 POST OAK BLVD STE 1700
                                                                                                                              HOUSTON TX 77056
                                                                                                                                 713-513-1743
WITNESS: FELICIA PITRE, Clerk of the District CoUtis of Dallas, County Texas.                                          SH unziker@ ZMFLaw.corn
Given under my hand and the Seal of said Court at office this 14th day ofJanuary, 2021.
                                                                                                                       DALLAS COUNTY
ATTEST: FELICIA PITRE, Clerk of the District C
                                                                                                                        SERVICE FEES
                                                                                                                          NOT PAID
     Case 3:21-cv-00289-K Document 1 Filed 02/09/21                         Page 24 of 25 PageID 24



                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS



EARTH MOTORCARS
Plaintiff
v.                                                             3:21-cv-00289
                                                               Civil Action No.
SENTRY SELECT INSURANCE COMPANY                                                                EXHIBIT
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 andLR3.l(c),LR3.2(e), LR 7.4, LR 8l.l(a)(4)(D), and LR 81.2,
Defendant, Senliy Select Insurance Company




provides the following information:
        For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns l 0% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text 1•isible within box will print.

Senliy Insurance Company is the parent company. The remaining answer to this part is none.




        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.

Plaintiff, Earth Motorcars
Plaintifrs Attorneys, Scott G. Hunziker, Btyan R. Hobbs and their law firm of Zerbe, Miller,
Fingeret, Frank, & Jadav, P.C.
Sentry Select Insurance Company
                Case 3:21-cv-00289-K Document 1 Filed 02/09/21                         Page 25 of 25 PageID 25



                                                              Date:
                                                                                   Febmary 9, 2021
                                                              Signature:           Is/Russell J. Bowman
                                                              Print Name:
                                                                                   Russell J. Bowman
                                                              Bar Number:          02751550
                                                              Address:             800 W. Airport Fwy., Ste. 860
                                                              City, State, Zip:    Irving, Texas 75062
                                                              Telephone:           (214) 922-0220
                                                              Fax:                 (214) 922-0225
                                                              E-Mail:
                                                                                   msselljbowman@sbcglobal.net




NOTE: To electronically lile this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
